AO 93C f08/18) Warrant by Telephone or Other Reliable Electronic Mcan.s                      □ Original                [y E^pli
                                                                                                                                      couFfroFGUAfti

                                           United States District Court                                                                               ^^
                                                                              for the                                          MAR 0 4 2021
                                                                          District of Guam
                                                                                                                                  G. QUINATA
                   In the Matter of the Search of                                )                                             SRKOFCOUm'
             (BrieJJy describe the property to be searched                       )
               or identify the person by mme and address)                        )      Case No.                       HnnOA
       information associated with WhatsApp account mobile                       )                        ZI ""UuUZU
      number 671-456-4707 stored at WhatsApp, a company In                       )
                 Menio Park, OA (See Attachment A)                               ^
                 WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

To:       Any authorized law enforcement officer
          An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or property located in the                               District of                 Guam
(identify the person or describe the properly to be searched and give its location) \
  Information associated with WhatsApp account mobile number 671-456-4707 stored at WhatsApp, a company in Menlo Park,
  OA. Property further described in Attachment A.




          I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  See Attachment B which is Incorporated herein.




          YOU ARE COMMANDED to execute this warrant on or before                                     February 10, 2021             (not to exceed 14 days)
       ^ in the daytime 6:00 a.m. to 10:00 p.m.                 □ at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
          The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                         Mlchaei J. Bordallo, United States Magistrate Judge             .
                                                                                                          (United States Magistrate Judge)

     O Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
       G for           days (not to exceed 30)      G until, the facts justifying, the later specific date of                                                .


Date and time issued:
                                                                                                                  Judge's signature

 City and state:     Hagatna, Guam                                                            MICHAEL J. BORDALLO. U.S. Magistrate Judge
                                                                                                                Printed name and title



                                                                     ORIGINAL
                               Case 1:21-mj-00020 Document 2 Filed 03/04/21 Page 1 of 5
AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means(Page 2)

                                                                            Return

Case No.:                                Date and time warrant executed:                Copy of warrant and inventory left with:
          2\-OCf020
Inventory made in the presence of:

Inventory of the property taken and name(s) of any person(s) seized:




 ^^                                  qU Cl iq^) Pi'lU
    kjti^ ^(y\n^l(iaJjLs/                                               c{ UujJ                                            f>{)




                                                                        Certification



       I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designatedjudge.



Date:
                                                                                           nr Executing officer's signature

                                                                                                                  J QfUSi'di
                                                                                                  PrJiU/a name ancLlitle           ^
                          y
                            /




                                                              J Avikiu
                                Case 1:21-mj-00020 Document 2 Filed 03/04/21 Page 2 of 5
                                         ATTACHMENT A


                          DESCRIPTION OF ITEMS TO BE SEARCHED


         This warrant applies to information associated with the WhatsApp, Inc. account

associated with 671-456-4707 that is stored at premises owned, maintained, controlled, or

operated by WhatsApp, Inc., a company headquartered at 1601 Willow Road, Menlo Park, CA

94025.




             Case 1:21-mj-00020 Document 2 Filed 03/04/21 Page 3 of 5
                                       ATTACHMENT B


                      LIST OF ITEMS TO BE SEIZED AND SEARCHED


Information to be disclosed by WhatsApp.

        To the extent that the information described in Attachment A is within the possession,

custody, or control of WhatsApp, regardless of whether such information is located within or

outside ofthe United States, and including any messages, records, files, logs, or information that

have been deleted but are still available to WhatsApp, or have been preserved pursuant to a

request made under 18 U.S.C. § 2703(f), WhatsApp is required to disclose the following

information to the government for each account or identifier listed in Attachment A:

• Information, other than information related to account creation and start of service, should be

    limited to account information and activity between I I/I7/2020 and 11/20/2020.

• All records or other information regarding the identification of the account, to include full

    name, physical address, telephone numbers and other identifiers, records of session times and

    durations, the date on which the account was created, the length of service, the IP address

    used to register the account, log-in IP addresses associated with session times and dates,

    account status, e-mail addresses provided during registration, methods of connecting, log

    files, and means and source of payment(including any credit or bank account number);

• The types of service utilized by the user;

• All records pertaining to communications between WhatsApp and any person regarding the

    account, including contacts with support services and records of actions taken.

        The Provider is hereby ordered to disclose the above information to the government

within 14 days of issuance of this warrant.




            Case 1:21-mj-00020 Document 2 Filed 03/04/21 Page 4 of 5
Information to be seized by the government

       All information described above in Section I that constitutes fruits, evidence and

instrumentalities of violations of 18 U.S.C. § § 2422(b) and 2 and 18 U.S.C. § § 1470 and 2,

involving JASON S. BROWN since 11/17/2020, including, for each account or identifier listed

on Attachment A,information pertaining to the following matters:

           (a) Communication with 671-456-4707 on any messaging applications or forums

               regarding the enticement of a minor.

           (b) The identity of the person(s) who created or used the user ID, including records

               that help reveal the whereabouts of such person(s).

       This warrant authorizes a review of electronically stored information, communications,

other records and information disclosed pursuant to this warrant in order to locate evidence,

fruits, and instrumentalities described in this warrant. The review of this electronic data may be

conducted by any government personnel assisting in the investigation, who may include, in

addition to law enforcement officers and agents, attorneys for the government, attorney support

staff, and technical experts. Pursuant to this warrant, the FBI may deliver a complete copy ofthe

disclosed electronic data to the custody and control of attorneys for the government and their

support stafffor their independent review.




           Case 1:21-mj-00020 Document 2 Filed 03/04/21 Page 5 of 5
